DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on November 16, 2021, with respect to objections to claims 9 and 11 have been considered and are persuasive. Objections to claims 9 and 11 have been withdrawn.
3.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 1-13 and 23-27 have been considered and are persuasive. Rejections of claims 1-13 and 23-27 under 35 USC 112 have been withdrawn.
4.	Applicant’s arguments regarding rejection of claims 1-13 and 23-27, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Jin ‘917 (US 2006/0246917) to clearly teach the amended limitations in claims 1-13 and 23-27.
Claim Objections
5.	Claims 1 and 23 are objected to because of the following informalities:  
“Each first assignment of the plurality of first assignments" in claim 1 (line 9) and claim 23 (line 9) should be replaced with - - the each first assignment of the plurality of first assignments - - to be consistent with the first citation of “each first assignment of the plurality of first assignments” in claim 1 (line 6) and claim 23 (line 6), respectively.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


7. 	Claims 1, 3-5, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919 (US 2010/0330919, “Gurney ‘919”), in view of Wei ‘877 (US 2015/0358877, “Wei ‘877”), further in view of Wolff ‘637 (US 2020/0028637, “Wolff ‘637”), and further in view of Jin ‘917 (US 2006/0246917, “Jin ‘917”).
Regarding claims 1 and 23, Gurney ‘919 discloses an apparatus for wireless communications (FIG. 1, para 38 and 68; cognitive radio base station 110), comprising:
at least one processor (FIG. 2; item 202) configured to:
obtain an indication of a number of channels within a spectrum and a number of channel locations within the spectrum available for assigning to the number of channels (para 2-3 and 17; open channels and corresponding frequencies that can be used by a secondary system in a shared spectrum are obtained from a database); 
determine a plurality of first assignments of the number of channel locations to the number of channels (para 45 and 61; the database contains a list of channels, including center frequencies of the channels; the database assigns the channels for use by a priority, public safety system; thus, channel locations that are the channel center frequencies are assigned to channels used by the priority system);
FIG. 1; para 17 and 38; maximum allowed transmit power level is determined for open frequencies to be used as open channels, for incumbent system protection from secondary system interference; the secondary system that operates on open frequencies, includes cognitive radio subscriber devices; thus, maximum allowed transmit power level, which is an amount of transmission limitation imposed on cognitive radio subscriber devices, is determined for different assignments of open frequencies for use as open channels), 
an amount of available bandwidth for the group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments (para 16 and 20; operational bandwidth of channels used by the secondary system is determined), and 
a memory coupled to the at least one processor (FIG. 2; item 214).
Although Gurney ‘919 teaches evaluate, for each first assignment of the plurality of first assignments, an amount of transmission limitation imposed to a group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments due to incumbent protection, an amount of available bandwidth for the group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments, Gurney ‘919 does not specifically disclose evaluate a maximum contiguous channel size at the one of the number of channel locations of the each first assignment of the plurality of first assignments.
Wei ‘877 teaches evaluate a maximum contiguous channel size at the one of the number of channel locations of the each first assignment of the plurality of first assignments (para 33; channel bandwidth is determined based on the number of active channels; the channel bandwidth is selected according to the IEEE 802.11ac WLAN protocol, from the set of CBW20, CBW40, CBW80, and CBW160, where these channel bandwidths of 20 MHZ, 40 MHz, 80 MHz, and 160 MHz are contiguous; thus, the maximum contiguous channel size is evaluated based on the number of channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gurney ‘919’s apparatus for wireless communications that evaluates and assigns channels within available spectrum, to include Wei ‘877’s evaluation of maximum contiguous channel size. The motivation for doing so would have been to increase the utilization rate in wireless traffic offloading (Wei ‘877, para 2-3).
However, Gurney ‘919 in combination with Wei ‘877 does not specifically disclose transmit an indication of a plurality of second assignments of the number of channel locations to the number of channels, based on the evaluation.
Wolff ‘637 teaches transmit an indication of a plurality of second assignments of the number of channel locations to the number of channels, based on the evaluation (para 130-131; apparatus selects frequencies for transmitting carrier signals, so that the frequencies are separated by a multiple of subcarrier bandwidths; the apparatus transmits indication of the frequencies allocated for the different carrier signals; thus, the apparatus transmits indication of allocation of frequencies to carrier signals, based on the evaluation of the frequencies).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Gurney ‘919 and Wei ‘877, to include Wolff ‘637’s apparatus that Wolff ‘637, para 4).
Although Gurney ‘919 in combination with Wei ‘877 and Wolff ‘637 discloses determine a plurality of first assignments of the number of channel locations to the number of channels, Gurney ‘919 in combination with Wei ‘877 and Wolff ‘637 does not specifically disclose each first assignment of the plurality of first assignments comprising a different assignment of one of the number of channel locations to two or more of the number of channels
Jin ‘917 teaches each first assignment of the plurality of first assignments comprising a different assignment of one of the number of channel locations to two or more of the number of channels (FIG. 1, para 3-4, 18, and 20-21; in frequency reuse, a channel frequency is used repetitively for channels in different frequency reuse cell clusters; thus, a channel frequency is assigned to multiple channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Gurney ‘919, Wei ‘877, and Wolff ‘637, to include Jin ‘917’s channel frequency that is used repetitively for channels in different frequency reuse cell clusters. The motivation for doing so would have been to reduce a frequency reuse factor and improve frequency utilization efficiency in frequency reuse (Jin ‘917, para 6).
Regarding claims 3 and 25, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claims 1 and 23, respectively, as outlined above.
	Further, Gurney ‘919 teaches wherein the channels within the spectrum are orthogonal channels (para 35; system bandwidth is partitioned into orthogonal channels).  
Regarding claim 4, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claim 1, as outlined above.
Further, Wei ‘877 teaches wherein the maximum contiguous channel size at a given channel location is based in part on the number of channels, and the number of channel locations available for assignment (para 33; channel bandwidth is determined based on the number of active channels; the channel bandwidth is selected according to the IEEE 802.11ac WLAN protocol, from the set of CBW20, CBW40, CBW80, and CBW160, where these channel bandwidths of 20 MHZ, 40 MHz, 80 MHz, and 160 MHz are contiguous; thus, when the number of channel locations available for assignment and the number of required active channels is the same, the contiguous channel bandwidth is determined based on the two numbers).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to a combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, and Jin ‘917, to include Wei ‘877’s determination of channel bandwidth based on the number of channels. The motivation for doing so would have been to increase the utilization rate in wireless traffic offloading (Wei ‘877, para 2-3).
Regarding claims 5 and 26, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claims 1 and 23, respectively, as outlined above.
Further, Gurney ‘919 discloses wherein the at least one processor is further configured to: 
determine that at least one channel location is unusable for the plurality of second assignments, based on the evaluation (para 66; database includes knowledge of incumbent systems active in a spectrum; channels open for use by a secondary system are determined; thus, the remaining channels in the spectrum are determined not to be usable for assignments to the secondary system); and 
remove the determined at least one channel location from the plurality of second assignments (para 66; database includes knowledge of incumbent systems active in a spectrum; channels open for use by a secondary system are determined; thus, the remaining channels in the spectrum are determined not to be usable for assignments to the secondary system; therefore, the determined unusable channel locations are not among the usable and assigned channel locations).  
8.	Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, and further in view of Steer ‘103 (US 2014/0274103, “Steer ‘103”).
Regarding claims 2 and 24, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claims 1 and 23, respectively, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 does not specifically disclose wherein the at least one processor is further configured to determine the number of channels based in part on a number of networks in a plurality of networks that have overlapping coverage.
Steer ‘103 teaches wherein the at least one processor is further configured to determine the number of channels based in part on a number of networks in a plurality of networks that have overlapping coverage (FIG. 1, para 26; channel management subsystem of a second network sharing spectrum with a first network blocks second-network usage of a number of channels required by the first network, in a specific area where both networks use the shared spectrum; thus, the channel management subsystem determines the number of channels to assign to the first network based on two networks having overlapping coverage).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, and Jin ‘917, to include Steer ‘103’s determining the number of channels based on networks having overlapping coverage. The motivation for doing so would have been to improve spectrum utilization in communication networks (Steer ‘103, para 4-5).
9.	Claims 6, 11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, and further in view of Yang ‘604 (US 2018/0324604, “Yang ‘604”).
Regarding claims 6 and 27, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claims 1 and 23, respectively, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 does not specifically disclose wherein the at least one processor is configured to determine that at least one channel is unusable for one of the plurality of second assignments when the amount of transmission limitation imposed to the group of devices at a channel associated with the at least one channel location is greater than a threshold.
Yang ‘604 teaches wherein the at least one processor is configured to determine that at least one channel is unusable for one of the plurality of second assignments when the amount of transmission limitation imposed to the group of devices at a channel associated with the at least one channel location is greater than a threshold (para 39; in clear channel assessment (CCA), when the energy on a channel resources is detected and is greater than a threshold, it is determined that the channel is unavailable; thus, the channel is unavailable when the amount of transmission limitation, being the amount of energy on the channel, is greater than the threshold).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, and Jin ‘917, to include Yang ‘604’s determination that a channel is unavailable when a transmission limitation is greater than a threshold. The motivation for doing so would have been to solve the problem of low multiplexing efficiency and unlicensed carrier access probability due to CCA not detecting an interference source in communication networks (Yang ‘604, para 9).
Regarding claim 11, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claim 1, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 does not specifically disclose wherein the plurality of second assignments are determined such that at least one of: the amount of available bandwidth at the channel location of each channel is above a threshold bandwidth; or the amount of transmission limitation imposed to a group of devices at each channel location is below a threshold.  
Yang ‘604 teaches wherein the plurality of second assignments are determined such that at least one of: the amount of available bandwidth at the channel location of each channel is above a threshold bandwidth; or 
the amount of transmission limitation imposed to a group of devices at each channel location is below a threshold (para 39; in clear channel assessment (CCA), when the energy on a channel resources is detected and is greater than a threshold, it is determined that the channel is unavailable; thus, a channel is used only when the amount of transmission limitation, being the amount of energy on the channel, is below a threshold; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).  
Yang ‘604, para 9).
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, and further in view of Perelman ‘350 (US 2015/0201350, “Perelman ‘350”).
Regarding claim 7, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 discloses all the limitations with respect to claim 1, as outlined above.
Further, Gurney ‘919 discloses further comprising: 
determining that at least one channel location is unusable for one of the plurality of second assignments, based on the evaluation (para 66; database includes knowledge of incumbent systems active in a spectrum; channels open for use by a secondary system are determined; thus, the remaining channels in the spectrum are determined not to be usable for assignment to the secondary system); and 
removing the determined at least one channel location from the plurality of second assignments (para 66; database includes knowledge of incumbent systems active in a spectrum; channels open for use by a secondary system are determined; thus, the remaining channels in the spectrum are determined not to be usable for assignment to the secondary system; thus, the determined unusable channel locations are not among the usable and assigned channel locations).  
Wei ‘877 teaches after removing the determined at least one channel location, determining an amount of bandwidth associated with each remaining channel location that is available for assignment (para 33; channel bandwidth is determined based on the number of channels; the channel bandwidth is selected according to the IEEE 802.11ac WLAN protocol, from the set of CBW20, CBW40, CBW80, and CBW160, i.e., as channel bandwidths of 20 MHZ, 40 MHz, 80 MHz, and 160 MHz).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, and Jin ‘917, that evaluates and assigns channels within available spectrum, to further include Wei ‘877’s determination of channel bandwidth based on the number of channels. The motivation for doing so would have been to increase the utilization rate in wireless traffic offloading (Wei ‘877, para 2-3).
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, and Jin ‘917 does not specifically disclose when the determined amount of bandwidth is below a threshold, adjusting at least one of one or more first parameters used for determining the number of channels or one or more second parameters used for determining the number of the channel locations available for assignment; and adjusting at least one of the number of channels based on the adjusted one or more first parameters or the number of channel locations based on the adjusted one or more second parameters.  
Perelman ‘350 teaches when the determined amount of bandwidth is below a threshold, adjusting at least one of one or more first parameters used for determining the number of channels (para 30 and 34-35; uplink bandwidth is ascertained to be below a predefined threshold, and an instruction is issued to limit the number of active connections to no more than a maximum number of connections, where the maximum number of connections is calculated based on the available bandwidth; thus, a parameter for determining the number of active channels is adjusted when the amount of bandwidth is below a threshold; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or one or more second parameters used for determining the number of the channel locations available for assignment; and 
adjusting at least one of the number of channels based on the adjusted one or more first parameters (para 30 and 34-35; the number of active connections is calculated based on the number of currently active connections plus the newly requested connections, and then limited by the maximum number of connections; thus, the number of channels is adjusted based on the maximum number of channels; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or the number of channel locations based on the adjusted one or more second parameters.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, and Jin ‘917, that evaluates and assigns channels within available spectrum, to further include Perelman ‘350’s adjustment of the number of channels based on a parameter which in turn is adjusted when the amount of bandwidth is below a threshold. The motivation for doing so would have been to address the problem of a large number of ACK packets negatively impacting performance in a cellular network (Perelman ‘350, para 5-6).
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, further in view of Perelman ‘350, and further in view of Peng ‘832 (US 2008/0268832, “Peng ‘832”).
Regarding claim 8, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350 discloses all the limitations with respect to claim 7, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350 does not specifically disclose wherein the one or more first parameters comprise at least one of a contour of a network graph used for determining the number of networks that have overlapping coverage, or an interference threshold used for determining a number of networks that have overlapping coverage.
Peng ‘832 teaches wherein the one or more first parameters comprise at least one of a contour of a network graph used for determining a number of networks that have overlapping coverage (FIG. 1, para 27; service A networks are included in a database, only if they have coverage that overlaps with the coverage of a service B network, based on service B noise limited contour; thus, the number of service A networks that have coverage overlapping with the service B network is determined based on the coverage contour; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or an interference threshold used for determining a number of networks that have overlapping coverage.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350, that evaluates and assigns channels within available spectrum, to further include Peng ‘832’s selection of overlapping coverage networks based on a coverage contour. The motivation for doing so would have been to address a blind base station issue connected with coexisting services provided by co-channel wireless telecommunication systems (Peng ‘832, para 14).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, further in view of Perelman ‘350, and further in view of Yang ‘604.
Regarding claim 9, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350 discloses all the limitations with respect to claim 7, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350 does not specifically disclose wherein the one or more second parameters comprises a threshold used for determining whether a channel location is unusable for the one of the plurality of second assignments.
	Yang ‘604 teaches wherein the one or more second parameters comprises a threshold used for determining whether a channel location is unusable for the one of the plurality of second assignments (para 39; determination that a channel is unavailable is made based on energy on the channel resource being greater than a threshold).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350, that evaluates and assigns channels within available spectrum, to further include Yang ‘604’s determination that a channel is unavailable based on a threshold. The motivation for doing so would have been to solve the problem of low multiplexing efficiency and unlicensed carrier access probability due to CCA not detecting an interference source in communication networks (Yang ‘604, para 9).
13.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, further in view of Perelman ‘350, and further in view of Elder ‘019 (US 2017/0357019, “Elder ‘019”).
Regarding claim 10, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350 discloses all the limitations with respect to claim 7, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350 does not specifically disclose wherein at least one of the number of channels or the number of channel locations is adjusted until it is determined that the amount of bandwidth associated with each channel location is above the threshold.
In a similar field of endeavor, Elder ‘019 teaches wherein at least one of the number of channels (para 151; total number of channels is set to satisfy the required channel bandwidth, considering the available bandwidth; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or the number of channel locations is adjusted until it is determined that the amount of bandwidth associated with each channel location is above the threshold.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, Jin ‘917, and Perelman ‘350, that evaluates and assigns channels within available spectrum, to further include Elder ‘019’s setting of the number of channels to satisfy the required channel bandwidth. The motivation for doing so would have been to consider bandwidth usage in wireless communication and real-time data read out, so as not to slow the speed at which a seismic survey is conducted (Elder ‘019, para 3 and 8).
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ‘877, further in view of Wolff ‘637, further in view of Jin ‘917, and further in view of Freda ‘554 (US 2015/0373554, “Freda ‘554”).
Regarding claim 12, Gurney ‘919 in view of Wei ‘877, Wolff ‘637, and Jin‘917 discloses all the limitations with respect to claim 1, as outlined above.

Freda ‘554 teaches wherein determining the plurality of second assignments comprises: assigning first channel locations associated with a first maximum contiguous channel size to a first set of the number of channels; after assigning the first channel locations, removing the assigned first channel locations from the available spectrum; and after removing the assigned first channel locations, assigning second channel locations associated with a second maximum contiguous channel size to a second set of the number of channels (FIGS. 6A and 6B, para 96 and 239; information about current spectrum usage by Tier1 users and spectrum availability is maintained in a database, which is dynamically updated as new spectrum assignments are made; spectrum currently unused by the Tier1 users is assigned to Tier2 or Tier3 users; assigned channels occupying a channel bandwidth are contiguous; thus, channels of contiguous channel sizes are first assigned to Tier1 users, and the remaining available channels are assigned to Tier2 and Tier3 users).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, and Jin ‘917, that evaluates and assigns channels within available spectrum, to include Freda ‘554’s assignment of channels to Tier1 users first, followed by the assignment of remaining available channels to Tier2 and Tier3 users. The motivation for doing so would have been to develop methods other than repurposing to obtain new spectrum and solve the bandwidth crunch (Freda ‘554, para 3).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney ‘919, in view of Wei ’877, further in view of Wolff ‘637, further in view of Jin ‘917, further in view of Freda ‘554, and further in view of Rantala ‘445 (US 2019/0052445, “Rantala ‘445”).
Regarding claim 13, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Freda ‘554 discloses all the limitations with respect to claim 12, as outlined above.
However, Gurney ‘919 in combination with Wei ‘877, Wolff ‘637, Jin ‘917, and Freda ‘554 does not specifically disclose wherein the second maximum contiguous channel size is less than the first maximum contiguous channel size.
	Rantala ‘445 teaches wherein the second maximum contiguous channel size is less than the first maximum contiguous channel size (para 18; channels are of different bandwidth).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Gurney ‘919, Wei ‘877, Wolff ‘637, Jin ‘917, and Freda ‘554, that evaluates and assigns channels within available spectrum, to further include Rantala ‘445’s channels of different bandwidths. The motivation for doing so would have been to address the problem of the adaptive use of narrowband and wideband transmissions on a channel resulting in sub-optimal spectrum use (Rantala ‘445, para 25).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The 

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474